Case: 17-11156      Document: 00516267611          Page: 1    Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 5, 2022
                                    No. 17-11156
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Charles Runnels,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:16-CV-279


   Before Davis, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          Charles Runnels, federal prisoner # 37469-177, appeals the district
   court’s judgment denying as untimely his 28 U.S.C. § 2255 motion to vacate,
   set aside, or correct sentence. He argues, and the Government agrees, that
   seven of his convictions for using and carrying a firearm during and in relation
   to a crime of violence, in violation of 18 U.S.C. § 924(c), should be vacated


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 17-11156         Document: 00516267611              Page: 2       Date Filed: 04/05/2022




                                          No. 17-11156


   because the underlying crime, conspiracy to commit bank robbery under 18
   U.S.C. §§ 371 and 2113, is no longer a “crime of violence” under Supreme
   Court and this Court’s precedent. 1 Runnels additionally argues that the life
   sentences the district court imposed pursuant to the federal “three-strikes”
   law, 18 U.S.C. § 3559(c), should be vacated because his prior state
   convictions no longer qualify as “serious violent felonies” under Supreme
   Court precedent.
           For the reasons set forth below, we REVERSE IN PART,
   VACATE IN PART, and REMAND. Because conspiracy to commit bank
   robbery no longer qualifies as a “crime of violence” under § 924(c), we
   REVERSE the district court’s judgment denying Runnels § 2255 relief as
   to his seven § 924(c) convictions predicated on conspiracy to commit bank
   robbery and REMAND for correction of the criminal judgment. As to
   Runnels’s challenge to the life sentences imposed under § 3559(c), we
   VACATE the district court’s judgment denying that claim as untimely and
   REMAND to allow the district court to reconsider its ruling, as well as to
   address the merits of Runnels’s § 3559(c) arguments, the Government’s
   procedural default defense, and whether any exception to the defense applies
   in light of intervening decisions issued during the pendency of this appeal.




           1
             As set forth in detail in our opinions in United States v. Duffey, 456 F. App’x 434
   (5th Cir. 2012), and United States v. Ross, 582 F. App’x 528 (5th Cir. 2014) (per curiam),
   Runnels and his co-defendants were convicted by a jury of numerous crimes committed
   during a bank robbery spree in the Dallas-Fort Worth area from January to June of 2008.
   Runnels is now serving 25 life sentences, 12 of which were ordered to run consecutively,
   and a 120-month concurrent sentence. See id. at 528.




                                                2
Case: 17-11156         Document: 00516267611              Page: 3   Date Filed: 04/05/2022




                                           No. 17-11156


                                                  I.
          On appeal from the denial of a § 2255 motion, this Court reviews
   questions of law de novo. 2 Section 924(c) criminalizes using or carrying a
   firearm during and in relation to a crime of violence, as well as possessing a
   firearm in furtherance of a crime of violence. 3 The statute defines a crime of
   violence as a felony offense that (1) “has as an element the use, attempted
   use, or threatened use of physical force against the person or property of
   another,” also known as the “elements clause” or “force clause,” or (2) “by
   its nature, involves a substantial risk that physical force against the person or
   property of another may be used in the course of committing the offense,”
   also known as the “residual clause.” 4
          As both parties note, our recent decision in United States v. Reece
   involved an appeal from the denial of a § 2255 motion filed by one of
   Runnels’s co-defendants, Antonyo Reece. 5 Like Runnels, Reece argued in
   the district court that his three bank robbery conspiracies no longer
   constituted predicate crimes of violence for the related § 924(c) convictions
   because the residual clause of § 924(c)(3)(B) was unconstitutionally vague in
   light of the Supreme Court’s decision in Johnson v. United States. 6 In
   Johnson, the Court held that a similarly worded, although not identical,
   residual clause defining “violent felony” in the Armed Career Criminal Act




          2
              See 938 F.3d 630 (5th Cir. 2019).
          3
              § 924(c)(1)(A).
          4
              § 924(c)(3)(A), (B).
          5
              938 F.3d at 630.
          6
              576 U.S. 591 (2015).




                                                  3
Case: 17-11156            Document: 00516267611             Page: 4    Date Filed: 04/05/2022




                                             No. 17-11156


   (“ACCA”), § 924(e)(2)(B)(ii), was unconstitutionally vague and that
   imposing an increased sentence under that provision violated due process. 7
           While Reece’s appeal was pending, the Supreme Court issued two
   decisions applying Johnson. In Sessions v. Dimaya, 8 the Supreme Court
   abrogated this Court’s decision in United States v. Gonzalez-Longoria 9 to hold
   that the residual clause in the definition of “crime of violence” set forth in
   18 U.S.C. § 16(b) was impermissibly vague under the principles set forth in
   Johnson. 10 And then, in United States v. Davis, 11 the Supreme Court affirmed
   this Court’s decision holding the residual clause in § 924(c)(3)(B), the
   specific statute at issue in Reece’s and this case, impermissibly vague under
   Johnson and Dimaya. 12
           After discussing the above Supreme Court precedent, this Court in
   Reece determined that Davis announced a new rule of constitutional law that
   applied retroactively to cases on collateral review. 13 We further held that
   conspiracy to commit bank robbery does not qualify as a crime of violence
   under the “elements clause” of § 924(c)(3)(A) because the Government
   “was not required to prove any element regarding the use, attempted use, or
   threatened use of physical force.” 14 Because conspiracy to commit bank


           7
               Id. at 593-97.
           8
                138 S. Ct. 1204 (2018).
           9
            831 F.3d 670 (5th Cir. 2016) (en banc), abrogated by Sessions v. Dimaya, 138 S. Ct.
   1204 (2018). In Gonzalez-Longoria, we held that the residual clause of 18 U.S.C. § 16(b)
   was not unconstitutionally vague under Johnson.
           10
                138 S. Ct. at 1210.
           11
                139 S. Ct. 2319 (2019).
           12
                Id. at 2326-27.
           13
                Reece, 938 F.3d at 634-35.
           14
                Id. at 636.




                                                  4
Case: 17-11156       Document: 00516267611             Page: 5      Date Filed: 04/05/2022




                                        No. 17-11156


   robbery qualified only under the now-invalidated residual clause of
   § 924(c)(3)(B), this Court vacated Reece’s § 924(c) convictions predicated
   on conspiracy to commit bank robbery and remanded for resentencing. 15
           The Government agrees with Runnels that this Court similarly should
   vacate Runnels’s conspiracy-predicated § 924(c) convictions. 16 As our
   decision in Reece is directly applicable here, we REVERSE IN PART the
   district court’s judgment denying Runnels’s § 2255 motion as to his seven
   conspiracy-predicated § 924(c) convictions and REMAND for correction
   of the criminal judgment.
                                             II.
          Runnels also challenges the life sentences the district court imposed
   pursuant to the federal “three-strikes” law, 18 U.S.C. § 3559(c). Section
   3559(c)(1)(A)(i) provides that a defendant must receive a life sentence if he
   is convicted of a “serious violent felony” and has two or more prior
   convictions for serious violent felonies. The statute defines serious violent
   felony as (1) one of a list of enumerated “Federal or State offense[s],” also
   known as the “enumerated offense clause”; (2) an “offense punishable by a
   maximum term of imprisonment of 10 years or more that has as an element
   the use, attempted use, or threatened use of physical force against the person
   of another[,]” also known as the “elements clause” or “force clause”; or
   (3) an offense “that, by its nature, involves a substantial risk that physical




          15
               Id.
          16
             The Government has withdrawn its affirmative defenses of untimeliness and
   procedural default with respect to Runnels’s challenge to his conspiracy-predicated
   § 924(c) convictions but has not done so with respect to Runnels’s challenge to his life
   sentences under § 3559(c).




                                              5
Case: 17-11156           Document: 00516267611               Page: 6   Date Filed: 04/05/2022




                                              No. 17-11156


   force against the person of another may be used in the course of committing
   the offense[,]” also known as the “residual clause.” 17
           Runnels asserts that the life sentences imposed under § 3559(c)
   should be vacated because his prior state convictions qualify as serious
   violent felonies only under the residual clause of § 3559(c)(2)(F), which he
   contends is impermissibly vague under Johnson, Dimaya, and Davis. In the
   district court, Runnels argued that his challenge to the residual clause in
   § 3559(c)(2)(F)(ii) was timely under § 2255(f)(3). Under § 2255(f)(3), a
   § 2255 motion is timely if filed within a year of “the date on which the right
   asserted was initially recognized by the Supreme Court, if that right has been
   newly recognized by the Supreme Court and made retroactively applicable to
   cases on collateral review.” Runnels asserted his claim was timely because he
   filed it within a year of Johnson.
           The district court disagreed, determining that Runnels’s motion was
   not timely under § 2255(f)(3) because Johnson was inapplicable. In doing so,
   the district court relied on precedent from this Court noting that the residual
   clauses of § 16(b) and § 924(c)(3)(B) were “differently worded” from the
   residual clause of the ACCA held unconstitutionally vague in Johnson and
   holding that those clauses were not unconstitutionally vague. 18 As detailed
   above, however, during the pendency of this appeal, the Supreme Court
   issued its decision in Dimaya, abrogating the precedent relied upon by the
   district court and holding that the residual clause in § 16(b) was
   unconstitutionally vague under the reasoning of Johnson. 19 Moreover, noting


           17
                § 3559(c)(2)(F).
           18
             Specifically, the district court relied on United States v. Gonzalez-Longoria, 831
   F.3d 670 (5th Cir. 2016) (en banc), which was subsequently abrogated and then vacated by
   the Supreme Court.
           19
                Dimaya, 138 S. Ct. at 1223.




                                                   6
Case: 17-11156           Document: 00516267611              Page: 7    Date Filed: 04/05/2022




                                             No. 17-11156


   that the residual clause of § 924(c)(3)(B) bore “more than a passing
   resemblance” to the residual clauses held unconstitutional in Johnson and
   Dimaya, the Court in Davis held that the residual clause of § 924(c)(3)(B)
   was also unconstitutionally vague under Johnson and Dimaya. 20
           In determining that Runnels’s § 2255 motion was untimely because
   Johnson was inapplicable, the district court did not have the benefit of
   Dimaya or Davis. When relevant binding decisions are issued after a district
   court has ruled, we have, in many cases, vacated and remanded the matter
   for reconsideration by the district court in light of the intervening decisions. 21
   Furthermore, in this case, although Runnels contended that his prior
   convictions otherwise did not qualify as serious violent felonies under the
   enumerated offense or elements/force clauses of § 3559(c)(2)(F), the district
   court did not address the merits of Runnels’s arguments, nor did it address
   the Government’s procedural default defense or whether any exception to
   the defense applies. We decline to address these numerous, complex issues
   in the first instance and believe a remand to the district court is the prudent
   course of action here. 22 We further direct the district court to consider
   appointing counsel for Runnels in this matter.




           20
                Davis, 139 S. Ct. at 2336.
           21
              See Frey v. Stephens, 616 F. App’x 704, 708, 709-10 (5th Cir. 2015) (vacating and
   remanding habeas case to allow district court to reconsider ruling in light of intervening
   Supreme Court precedent); Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006)
   (Although unpublished cases are not binding, they may be persuasive and instructive
   authority.). We note that at least one of our sister circuits has vacated a district court’s
   ruling in a habeas case and remanded so that the district court could reconsider the case in
   light of Dimaya. See United States v. Morrison, 751 F. App’x 1026 (9th Cir. 2019).
           22
             See Frey, 616 F. App’x at 709-10 (remanding case to allow district court to decide
   habeas claims in the first instance and collecting cases in which this Court has vacated and
   remanded under similar circumstances).




                                                  7
Case: 17-11156     Document: 00516267611           Page: 8    Date Filed: 04/05/2022




                                    No. 17-11156


                                        III.
          Based on the foregoing, we REVERSE IN PART the district
   court’s judgment denying Runnels § 2255 relief as to his seven § 924(c)
   convictions predicated on conspiracy to commit bank robbery and
   REMAND for correction of the criminal judgment. We VACATE IN
   PART the district court’s judgment denying as untimely Runnels’s
   challenge to the life sentences imposed pursuant to § 3559(c) and
   REMAND to allow the district court to reconsider its ruling and to address
   the merits of Runnels’s § 3559(c) arguments, the Government’s procedural
   default defense, and whether any exception to the defense applies, in light of
   intervening decisions issued during the pendency of this appeal.
          REVERSED IN PART, VACATED IN PART, and
   REMANDED;          MOTIONS          DENIED        AS      UNNECESSARY;
   DISTRICT COURT DIRECTED TO CONSIDER APPOINTING
   COUNSEL.




                                         8